Citation Nr: 1227344	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-16 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the thoracolumbar spine with chronic low back pain. 

2.  Entitlement to a separate rating for neurological symptoms of the bilateral lower extremities secondary to the degenerative disease of the thoracolumbar spine with chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010 the Board remanded the issue on appeal for further development and the development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In February 2009 the Veteran testified before the undersigned Veterans Law Judge. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a separate rating for neurological symptoms of the bilateral lower extremities secondary to the degenerative disease of the thoracolumbar spine with chronic low back pain is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's degenerative disease of the thoracolumbar spine with chronic low back pain is manifested by pain and limited forward flexion of the thoracolumbar spine to 70 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative disease of the thoracolumbar spine with chronic low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for degenerative disc disease of the lumbar spine in the August 2007 rating decision, he was provided notice of the VCAA in January 2007.  The Board is aware that the January 2007 letter concerned the Veteran's initial service connection claim, not the higher rating claim.  However, the current appeal arose upon the grant of service connection in August 2007.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a SOC was met in April 2008 and the Veteran was notified by additional VCAA letters in December 2007 and January 2010. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The January 2007, December 2007, and January 2010 letters contained information pertaining to the downstream disability rating and effective date elements of his claim, and was furnished an SOC in April 2008.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for degenerative disease of the thoracolumbar spine with chronic low back pain has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for degenerative disease of the thoracolumbar spine with chronic low back pain and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his degenerative disease of the thoracolumbar spine with chronic low back pain, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of this claim in the decision below.

All relevant evidence necessary for an equitable resolution of the issues here in decided has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.   In addition, the Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

An August 2007 rating decision granted the Veteran service connection and an initial rating of 10 percent for degenerative disc disease of the lumbar spine.  The Board notes that the General Rating Formula for Diseases and Injuries of the Spine underwent three revisions; with the newest rating criteria effective September 26, 2003.  Since the Veteran filed his claim for service connection on December 19, 2006, only the newest rating criteria is applicable. 

Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Diagnostic Code that is applicable to the Veteran's claim is 5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

Intervertebral disc syndrome is rated under Diagnostic Code 5243, which provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a.

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected degenerative disease of the thoracolumbar spine with chronic low back pain.  The Board finds that the Veteran's degenerative disc disease of the lumbar spine is not manifested by range of motion for the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At the Veteran's August 2007 VA examination he was diagnosed with intravertebral disc syndrome; however, the Veteran reported no incapacitating episodes but four flare-ups a month for one to two days.  It was noted that he occasionally used a cane and had an antalgic gait but he could walk more than a mile, was not unsteady, and did not have a history of falls.  It was noted that he had some numbness but no bladder or bowel impairment.  The Veteran's range of motion for flexion was from 0 degrees to 70 degrees, pain began at 40 degrees, and with repetition his range of motion was still to 70 degrees.  His range of motion for extension was to 20 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 30 degrees; his pain began at 20 degrees for extension, bilateral lateral flexion, and bilateral rotation and there was no change with repeititon.  It was noted that the Veteran's range of motion was reduced because of body habitus, neurologic disease, and pain; however, it was not reduced because of fatigue, weakness, or lack of endurance.  There was no evidence of ankylosis.  

The Veteran was afforded a VA spinal examination in February 2011.  The Veteran reported that the pain was worse, more severe, and more frequent, and shooting down his back, since his last VA examination.  He treated his pain with a TENS unit, physical therapy, local injections, and traction.  He reported severe flare-ups that occurred weekly for one to two days and the precipitating factors included bending, getting up from a seated position, lifting, and prolonged sitting and walking.  He reported that his flare-ups stopped him completely and he restricted his activities to the necessary activities of daily living.  He was noted to have a history of fatigue, decreased motion, stiffness, weakness, spasm, and moderate spine pain.  It was noted that the Veteran had incapacitating episodes and in a 12 month period he had 4 days in November 2010.  He was aided by corrective shoes, orthotic inserts, one cane, a brace, and a walker; he was unable to walk more than a few yards.  It was noted that he had an antalgic gait but he did not have kyphosis, lordosis, lumbar flattening, list, scoliosis, or ankylosis.  It was specifically noted that the Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's range of motion for flexion was to 70 degrees, extension was to 30 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 20 degrees, and bilateral lateral rotation was to 30 degrees.  There was objective evidence of pain on active range of motion but there were no additional limitations after three repetitions of range of motion. 

The Board concludes that the preponderance of the evidence is against an initial rating in excess of 10 percent for degenerative disease of the thoracolumbar spine with chronic low back pain.  In order for the Veteran to be granted a higher initial rating there needs to be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At both of the Veteran's VA examinations it was specifically noted that the Veteran's range of motion was to 70 degrees and was not reduced after repetitive motion.  In addition, there was no additional discomfort, pain, incoordination, and weakness that resulted in a higher limitation of motion for a rating under DeLuca.  While it was noted that the Veteran had an antalgic gait it was also specifically noted at the February 2011 VA examination that the Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thus, the Board finds that the Veteran's degenerative disease of the thoracolumbar spine with chronic low back pain does not meet the criteria for a 20 percent disability rating. 

The Board also finds that the Veteran does not warrant a higher rating under intervertebral disc syndrome.  In order to warrant a 20 percent disability rating  for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  While the Veteran reported in August 2007 that he had four flare-ups a month and was diagnosed with intervertebral disc syndrome the Veteran specifically stated that he had no incapacitating episodes.  In addition, in February 2011 the Veteran stated that with flare-ups he restricted himself to the necessary activities of daily living.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243: a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Thus, the Board finds that the Veteran does not warrant a higher initial rating based upon intervertebral disc syndrome.

In addition, the Board has considered that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  After a careful review of the medical evidence, the Board finds that the preponderance of the evidence is against a separate rating for bladder symptoms associated with the lumbar spine strain.  It was specifically stated at the August 2007 and February 2011 VA examinations that the Veteran had no bladder impairments.  Therefore, the Board finds that there is no medical evidence that the Veteran has a bladder dysfunction that is secondary to his degenerative disc disease of the lumbar spine.  Accordingly, a separate rating for bladder impairment is not warranted.  The Board notes that a separate rating for neurological symptoms is addressed herein below.  

   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's degenerative disc disease of the lumbar spine is contemplated by the rating criteria.  While it was noted at the February 2011 VA examination that he affected at work it was also noted that he was assigned different duties because of his lack of stamina and problems with lifting and carrying.  Thus, the Board finds that while the Veteran might have problems at work there is no evidence to show that the rating schedule has been made impractical or that he has an exceptional or unusual disability picture since different duties were assigned to accommodate the Veteran.  The Board finds that the rating criteria is adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that after a careful review of the Veteran's claims file the Veteran's degenerative disease of the thoracolumbar spine with chronic low back pain does not warrant an initial rating in excess of 10 percent.  The Veteran's degenerative disease of the thoracolumbar spine with chronic low back pain is manifested by range of motion for flexion to 70 degrees and not by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, an initial rating in excess of 10 percent is not warranted. 




ORDER

An initial rating in excess of 10 percent for the service-connected degenerative disease of the thoracolumbar spine with chronic low back pain is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to a separate rating for neurological symptoms secondary to the degenerative disease of the thoracolumbar spine with chronic low back pain. 

As noted above, the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  After a careful review of the medical evidence, the Board finds that the preponderance of the evidence is against a separate rating for any bowel or bladder impairment and that further development is needed to determine if any neurological symptoms are associated with the degenerative disease of the thoracolumbar spine with chronic low back pain.  

In August 2007 it was noted that the Veteran had some numbness, in August 2008 it was noted that there was numbness in the left leg, and in February 2011 the Veteran reported that it shot down his back.  In March 2010 he reported that he fell the year prior because of his back and again in December 2010 it was noted that he fell because of his back.  However, in March 2010 it was stated that the Veteran's peripheral neuropathy may be due to his diabetes mellitus.  

Thus, the Board finds that the Veteran should be scheduled for the appropriate VA examination to determine if he has any neurological symptoms secondary to his degenerative disease of the thoracolumbar spine with chronic low back pain. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of any neurological symptoms of the bilateral lower extremities secondary to his degenerative disease of the thoracolumbar spine with chronic low back pain.  The claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should opine to all of the following questions:

A) Does the Veteran have any current neurological symptoms of the bilateral lower extremities?
 
B) If the Veteran has any current neurological symptoms of the bilateral lower extremities are they are at least likely as not (greater than 50 percent probability) secondary to the Veteran's degenerative disease of the thoracolumbar spine with chronic low back pain or are they secondary to his non-service-connected diabetes mellitus?  

C) If the Veteran has current neurological symptoms secondary to his service-connected degenerative disease of the thoracolumbar spine with chronic low back pain, what is the current severity of those neurological symptoms?  

2.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  The RO will then readjudicate the issue of separate ratings for neurological symptoms of the bilateral lower extremities on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


